UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Amendment No. 0)* (Check one): []Form 10-K []Form 20-F []Form 11-K [ x ]Form 10-Q []Form 10-D []Form N-SAR []Form N-CSR For period ended: June 30, [] oTransition Report on Form 10-K [] oTransition Report on Form 20-F [] oTransition Report on Form 11-K [] oTransition Report on Form 10-Q [] oTransition Report on Form N-SAR For the Transition Period Ended: N/A OMB Number 3234-0058 SEC File Number 000-50266 CUSIP Number None Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I – REGISTRANT INFORMATION Trinity Capital Corporation Full Name of Registrant N/A Former
